Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of 
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 8/1, 9/1/8, 10/1/8/9, and 11/1/8/9/10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ihlow (US 4,545,297).
	Regarding claim 1, Ihlow discloses all the positively recited elements of the invention including an apparatus which simplifies removal of onion skin from an onion with its top and bottom removed, comprising:
a skin contacting side (e.g., 16);
a cutting and spreading element (e.g., 10) extending downwards from a top end of the skin contacting side (e.g., fig. 1a);

the cutting tip is configured to create a cut along a contour on the onion as the cutting tip cuts into outermost onion layer(s) at a top end of the onion and slides downwards from the top end of the onion towards a bottom end of the onion (e.g., the cutting tip is capable of creating a cut along a contour of an onion);
the upper wide portion of the cutting and spreading element is configured to enlarge the cut’s width for facilitating user to spread the cut outermost onion layer(s) laterally from the cut with enlarged width and remove the outermost onion layer(s) with outer hard skin of the entire onion in one go (e.g., since the element 10 tapers from the upper side portion to the cutting tip as shown on fig. 1a, it is capable of enlarging the cut made by the cutting tip).
Regarding claim 7, Ihlow teaches a handle portion (e.g., at 3) which overlies the skin contacting side.
Regarding claim 8/1, Ihlow teaches the skin contacting side is attached to an upper end of an arm (e.g., 3) which is flexible and arcuate in shape to form a cutting and spreading arm (e.g., 3); a bottom end of the cutting and spreading arm is attached to a frame (e.g., 2) with an opening (e.g., 1) at center; the upper end of the cutting and spreading arm points towards a center axis of the opening (e.g., fig. 1); the frame cooperates with an onion holding base (e.g., fig. 2) which holds the onion in such a way that as the frame is pressed down over the base, the upper end of the cutting and spreading arm is guided towards the top end of the onion so that the cutting tip cuts into 
	Regarding claim 9/1/8, Ihlow teaches a thumb rest (e.g., at 4, a thumb can be positioned on 4) is provided on an upper portion of the cutting and spreading arm for the user to guide the upper end of the cutting and spreading arm towards the top end of the onion prior to downward movement of the frame in relation to the base and to guide the cutting tip of the cutting and spreading arm to create a cut along the contour of the onion as the frame is pressed down over the base (e.g., fig. 1).
Regarding claim 10/1/8/9, Ihlow teaches more than one cutting and spreading arms (e.g., 3) are attached to the frame in an equally spaced manner (e.g., fig. 1), with the upper ends of the cutting and spreading arms pointing towards the center axis of the opening (e.g., fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11/1/8/9/10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ihlow.
Ihlow discloses the invention substantially as claimed except for a first guiding shaft is provided at an outer periphery of the base, and a first guiding shaft sleeve is correspondingly provided at an outer periphery of the frame; the first guiding shaft is configured to pass through the first guiding shaft sleeve when the frame is pressed down over the base so as to guide the movement of the frame in relation to the base.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a guiding shaft and a corresponding guiding shaft sleeve on Ihlow since the examiner takes Official Notice that the use of guiding shaft and corresponding guiding sleeve is old and well known in the art for the purpose of guiding and aligning two relatively movable elements.  Priore and So show examples.
Allowable Subject Matter
Claims 2-4, 5/2, 5/3, 5/4, 6/2. 6/3, 6/4, 8/2, 8/3, 8/4, 9/2/8, 9/2/3/8, 9/2/4/8, 10/2/8/9, 10/2/3/8/9, 10/2/4/8/9, 11/2/8/9/10, 11/2/3/8/9/10, and 11/2/4/8/9/10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Priore, So, and Knezevic are cited to show related devices.
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 5712726752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN CHOI/Primary Examiner, Art Unit 3724